ADVISORY ACTION ATTACHMENT

AMENDMENTS
3.	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because:
a)	They raise new issues that would require further consideration and/or search.
The amendments dated 7/13/2021 further limit the claims to a housing unit(s) that each comprise a fluidic chip that comprises element (a), new element (b), element (c), element (d), new element (e), element (f), new element (g) and element (h). The claim set includes new claims 13-17. The new combination of elements in addition to new limitations and new claims further narrow the scope of the claims, and thus requires additional search and consideration because the claims now require new limitations.  These new limitations were not present at the time of the final rejection, and therefore will not be searched.


REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 7/13/2021 (hereafter the "Remarks") have been fully considered but they are not persuasive because applicant's arguments (Remarks, p. 5-6) refer to the amended claims dated 7/13/2021 and rely solely on the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634